DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 2035 (soil reflectivity window 2035; Page 35, line 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1208 (Fig. 79; images 1208 within memory 1205); 1264 (Fig. 79; processing logic 1264 within processing system 1262).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 8, line 10, “electrical conductivity sensors 365” should be --electrical conductivity sensors 370-- (in line with Fig. 3).
Page 8, line 23, “the sensors mounted to the seed firmer” is repeated.
Page 15, line 31, “electrical lead 585” should be --electrical lead 565-- (in line with Fig. 14).
Page 17, line 20, “aps” is improper.
Page 18, line 18, “conduit 493” should be --conduit 493’-- (in line with Fig. 27B).
Page 20, line 23, “prism 400’’” should be --prism 450’’’-- (in line with Fig. 38).
Page 24, line 16-17, “emergence environment score 2441” should be --emergence environment score 2341-- (in line with Fig. 52).
Page 26, line 33, “screen 2340” should be --screen 2320-- (in line with Fig. 69).
Page 38, line 7, “associated each” should be --associated with each--.
Page 43, line 10, “such as” is incomplete.
Page 45, line 25, “header 1280” is improper (1280 is depicted in Fig. 79 as an application unit).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43, lines 6-7, recite “a material having a coefficient of static friction less than or equal to 0.3.”  However, a coefficient of static friction is not a material property.  Rather, it is a system property depending on at least two surface materials.  For example, the coefficient of static friction would be different for the material on soil, asphalt, rubber, ice, etc.  It is therefore unclear what materials may satisfy this limitation.  Claim 49 similarly recites “the coefficient of static friction is less than or equal to 0.2,” which is unclear for the same reasons.  Claims 44-49 are rejected as dependent on a rejected base claim.  For further examination, these limitations will be treated as a low static friction.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 43-44, 47, and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoller (U.S. 2017/0049044).
Regarding claim 43, Stoller discloses (Fig. 25-26) a soil apparatus comprising: a base portion (ground-engaging portion 2530, portion of upper portion 2510 which connects to ground engaging portion 2530, as distinguished from mounting portion 2520) for engaging in soil of an agricultural field, and the base portion is adapted for connection to an agricultural implement (through mounting portion 2520); wherein the base portion comprises an outer portion disposed over an internal portion (the ground-engaging portion 2530 is preferably made of a material having a non-stick coating, the coating being an outer portion; [0082]); and wherein the outer portion is made from a material having a low coefficient of static friction (non-stick coating; [0082]).
Regarding claim 44, Stoller further discloses (Fig. 25-26) a neck portion (mounting portion 2520) connected to the base portion, the neck portion configured to attach to the agricultural implement.
Regarding claim 47, Stoller further discloses (Fig. 25-26) that the outer portion is at least 50% of a height of the base portion (the surface of the ground-engaging portion 2530 being greater than the combined height of the ground-engaging portion 2530 and the upper portion 2510).
Regarding claim 49, as described above, Stoller discloses that the material has a low coefficient of static friction (non-stick coating; [0082]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Stoller as applied to claim 43 above, and further in view of Johnson (WO 93/17545).
Regarding claim 45, Stoller discloses the elements of claim 43 as described above, and further discloses (Fig. 25-26) that the internal portion (ground-engaging portion 2530, upper portion 2510) comprises a lower base portion (ground-engaging portion 2530) and an upper base portion (upper portion 2510).
Stoller does not disclose that the outer portion comprises an ultra-high molecular weight polyethylene.
However, Johnson discloses (Fig.2) a seed firmer (118) made from ultra-high molecular weight polyethylene, and that such material is advantageous for reducing soil adherence (Abstract, lines 4-5).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the outer portion of Stoller out of ultra-high molecular weight polyethylene, since this would reduce soil adherence to the soil apparatus.
Regarding claim 46, Stoller further discloses (Fig. 25-26) that the lower base portion comprises a window (transparent window 2592), and the outer portion is not disposed over the window (the window is not covered so as to view the soil).

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Stoller.
Stoller discloses the elements of claim 43 as described above, but does not explicitly disclose that the outer portion is at least 90% of a height of the base portion.
However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the outer portion at least 90% of a height of the base portion, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routing skill in the art.  The motivation for doing so would be to provide a greater non-stick surface, for example to work in larger trenches.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bassett (U.S. 2019/0045703) Fig. 21-22; outer portion 413, and upper/lower inner portions.
Hubner (U.S. 2018/0092294) Fig. 4-7; outer seed firmer casing with multiple inner components.
Peter (U.S. 2017/0332545) Fig. 11-12; outer 1130, lower 1110, and upper 1185 portions.
Sheppard (U.S. 2015/0144042) Fig. 5; low-friction casing encloses upper and lower components.
Wendte (U.S. 2013/0146317) [0007]; applying a low-friction outer surface to ground tools.
Bruns (U.S. 5,896,932) wheel with low friction outer teeth with internal hub.
Anderson (U.S. 5,025,736) Fig. 1-4; UHMWP outer plates 33, 34 around internal components.
Russell (U.S. 4,009,666) Fig. 1-2; low-friction skids 34 around upper 26 and lower 28 parts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/I.A.N./Examiner, Art Unit 3671